Dissenting Opinion by
Judge Mencer:
I respectfully dissent. The pertinent part of the collective bargaining agreement in question reads:
Sick Leave. In any school year whenever a professional or temporary professional employe is prevented by illness or accidental injury from following his or her occupation, the school district shall pay to said employe for each day of absence the full salary to which the employe may be entitled as if said employe were actually engaged in the performance of duty for a period of ten days. Such leave shall be cumulative from year to year. No employe’s salary shall be paid if the accidental injury is incurred *116while the employe is engaged in remunerative work unrelated to school duties. Additional days may be approved by the School Board as the exigencies of the case may warrant.
Carole B. Anderson, a teacher, requested her employer, Upper Bucks County Area Vocational Technical School, to pay her under the above sick leave provisions for the days she was absent from her employment as a result of her pregnancy. When her employer refused to do so, she filed a complaint with the Pennsylvania Human Relations Commission, alleging that her employer had violated Section 5(a) of the Pennsylvania Human Relations Act,1 43 P.S. §955(a).
I agree that the instant case is one of statutory interpretation, not one for constitutional analysis, and that the cases of Geduldig v. Aiello, 417 U.S. 484 (1974), and General Electric Co. v. Gilbert, U.S. ,50 L. Ed. 2d 343 (1976), are not controlling here. Yet the following reasoning and logic of those decisions have relevance to this case.2
A reading of the collective bargaining agreement discloses that there is no illness or accidental injury from which men are protected and women at not. Likewise, there is no illness or accidental injury from which women are protected and men are not.
Pregnancy-related disabilities constitute an additional risk, unique to women, and the failure here of the employer to compensate them for work loss due to this risk’s becoming a reality does not destroy the *117parity of benefits accruing to men and women alike by tbe terms of tbe sick leave provision under attack in the instant case. Tbe majority bolds tbat tbe employer in this case is guilty of sex discrimination in not providing compensation for pregnancy-related disabilities, although an employer who provided no sick leave benefits at all would not have discriminated on tbe basis of sex.
While it is true tbat only women can become pregnant, it does not follow tbat every classification concerning pregnancy is a sex-based classification. Geduldig v. Aiello, supra. Here the employe simply contends tbat, although she has received sick leave benefits equivalent to tbat provided all other employes, she has suffered discrimination because she encountered a risk tbat was outside tbe protection of sick leave provisions in tbe collective bargaining agreement. I do not view such facts to constitute, under tbe Pennsylvania Human Relations Act, sex . discrimination for which tbe employer may be held accountable.3
President Judge Bowman joins in this dissent.

 Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§951-963.


 In General Electric Corp. v. Human Relations Commission, Pa. , 365 A.2d 649 (1976), our Supreme Court based its decision primarily on certain principles of fair-employment law which have emerged relative to the interpretation of Title VII of the Civil Rights Act of 1964 and utilized them to construe Section 5(a) of the Pennsylvania Human Relations Act.


 The majority relies heavily on Cerra v. East Stroudsburg Area School District, 450 Pa. 207, 299 A.2d 277 (1973) Unemployment Compensation Board of Review v. Perry, 22 Pa. Commonwealth Ct. 429, 349 A.2d 531 (1975); Leechburg Area School District v. Human Relations Commission, 19 Pa. Commonwealth Ct. 614, 339 A.2d 850 (19.75); and Freeport Area School District v. Human Relations Commission, 18 Pa. Commonwealth Ct. 400, 335 A.2d 873 (1975). However, besides being factually distinguishable from the instant case in that they did not involve payment under a sick leave plan, they are distinguishable since they involved arbitrary and capricious rules and are lacking in any cost considerations. Cost considerations of employe disability plans are significant, legally as well as financially. General Electric Co, v. Gilbert, supra.